United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-3245
                          ___________________________

                                 Gerald Lee DeCoteau

                         lllllllllllllllllllllPetitioner - Appellant

                                             v.

          Alex Schweitzer, Superintendent of the North Dakota State Hospital

                         lllllllllllllllllllllRespondent - Appellee
                                         ____________

                      Appeal from United States District Court
                       for the District of North Dakota - Fargo
                                    ____________

                            Submitted: November 13, 2014
                              Filed: December 23, 2014
                                   ____________

Before MURPHY, MELLOY, and BENTON, Circuit Judges.
                          ____________

BENTON, Circuit Judge.

      Gerald Lee DeCoteau was found guilty of gross sexual imposition in 1996 and
sentenced to ten years’ imprisonment. His habeas petition in November 2012 had six
claims. The district court1 dismissed the petition, finding four claims were

      1
        The Honorable Karen K. Klein, United States Magistrate Judge for the District
of North Dakota, to whom the case was referred for final disposition by consent of the
parties pursuant to 28 U.S.C. § 636(c).
time-barred, one was procedurally barred, and the other lacked merit. The district
court granted a certificate of appealability whether the statute of limitations in the
Antiterrorism and Effective Death Penalty Act (AEDPA) applies on a claim-by-claim
basis. Having jurisdiction under 28 U.S.C. §§ 1291 and 2253, this court affirms.

      AEDPA’s statute of limitations applies to “an application” for a writ of habeas
corpus. Its one-year period runs

       from the latest of—

      (A) the date on which the judgment became final by the conclusion of
      direct review or the expiration of the time for seeking such review;

      (B) the date on which the impediment to filing an application created by
      State action in violation of the Constitution or laws of the United States
      is removed, if the applicant was prevented by filing from such State
      action;

      (C) the date on which the constitutional right asserted was initially
      recognized by the Supreme Court, if the right has been newly recognized
      by the Supreme Court and made retroactively applicable to cases on
      collateral review; or

      (D) the date on which the factual predicate of the claim or claims
      presented could have been discovered through the exercise of due
      diligence.

28 U.S.C. § 2244(d)(1)(A)-(D).

       DeCoteau argues that the word application at the beginning of the statute
focuses it on the date of the latest claim within the entire application—allowing
review of all claims if at least one is timely. This court reviews de novo the
interpretation of a federal statute. Borrero v. Aljets, 325 F.3d 1003, 1005 (8th Cir.
2003).


                                         -2-
        “Where statutory language is plain, ‘the sole function of the courts—at least
where the disposition required by the text is not absurd—is to enforce it according to
its terms.’” Contemporary Indus. Corp. v. Frost, 564 F.3d 981, 985 (8th Cir. 2009).
“[I]f the relevant text is not reasonably susceptible to more than one interpretation, we
will not look beyond it unless application of the plain language ‘will produce a result
demonstrably at odds with the intentions of its drafters.’” Id.

      The language in § 2244(d)(1) is susceptible to more than one interpretation. As
then-Circuit Judge Alito explained in Fielder v. Varner, 379 F.3d 113, 118 (3rd Cir.
2004):

      The reference to “the latest” date in 2244(d)(1) tells a court how to
      choose from among the four dates specified in subsections (A) through
      (D) once those dates are identified. This language does not tell a court
      how to identify the date specified in subsection (D) in a case in which the
      application contains multiple claims.
The better interpretation is “subsection (C)’s reference to ‘the constitutional right’ is
clearly a reference to a singular right, . . . and subsection (D)’s reference to ‘claim or
claims’ indicates Congress meant for courts to determine timeliness on a claim-by-
claim basis.” Zack v. Tucker, 704 F.3d 917, 920 (11th Cir. 2013) (en banc)
(overruling Walker v. Crosby, 341 F.3d 1240 (11th Cir. 2003)). Accord Prendergast
v. Clements, 699 F.3d 1182, 1187 (10th Cir. 2012); Mardesich v. Cate, 668 F.3d
1164, 1171 (9th Cir. 2012); Bachman v. Bagley, 487 F.3d 979, 984 (6th Cir. 2007);
Fielder v. Varner, 379 F.3d 113, 118 (3rd Cir. 2004); cf. Cappozi v. United States,
768 F.3d 32, 33 (1st Cir. 2014) (interpreting the parallel federal habeas limitations
period in § 2255(f) on a claim-by-claim basis).

       If this court adopted DeCoteau’s interpretation, the limitations period would
have little to no significance. A defendant, by filing one timely claim, could resurrect
previously time-barred claims—a result the drafters did not intend. See Mayle v.
Felix, 545 U.S. 644, 662 (2005) (“Congress enacted AEDPA to advance the finality
of criminal convictions.”).

                                           -3-
       This court, joining every other circuit to address the issue, holds that the statute
of limitations in 28 U.S.C. § 2244(d)(1) applies to each claim within an application.


                                      *******

      The judgment is affirmed.

                              ______________________




                                           -4-